ACCEPTED
                                                                                                                            05-14-01047-CV
                                                                                                                 FIFTH COURT OF APPEALS

ROBERT                                                                                                                      DALLAS, TEXAS
                                                                                                                      9/16/2015 11:54:18 AM

   LOUIS                                                                                                                         LISA MATZ
                                                                                                                                     CLERK

       ROSEN
                     A TTORNEY AT L AW
____________________________________________________________________________________
                                                                                                ROYAL CENTRAL TOWER
                                                                     1 1 3 0 0 N . C E N T R A L EFILED          IN
                                                                                                      XPRESSWAY, SUITE 103
                                                                                      5thDCOURTA L L A S , TOFE X A SAPPEALS
                                                                                                                      75243-6705
                                                                                               DALLAS,     T E L .TEXAS
                                                                                                                   972.503.1436
                                                                                      9/16/2015 11:54:18   F A X 2 1 4 . 3AM
                                                                                                                           69.1437
                                                                                                TOLL FREE 877.714.0583
                                                                                             r l r o sLISA
                                                                                                       e n @ t hMATZ
                                                                                                                 erosenfirm.com
                                                                                                     Clerk
September 16, 2015



Ms. Lisa Matz, Clerk of the Court
Court of Appeals
Fifth District of Texas at Dallas
600 Commerce Street Suite 200
Dallas, Texas 75202

Re:    Court of Appeals Number:          05-14-01047-CV
       Trial Court Case Number:          DC-12-12935-1

Style: Mark and D’Nella Sherbet
       v. Rafaella Bender

Dear Ms. Matz:

In accordance with the terms of the Court’s letter of July 29, 2014, this is notification that Robert Louis
Rosen will present argument to the Court on behalf of Appellee, Rafaella Bender.

Please contact me if you have any questions or comments about any aspect of this matter. Thank you.

Very truly yours,

/s/ Robert Rosen

Robert Louis Rosen